McCueeoch, J., (after stating the facts.) The manifest object of this suit is to obtain a decision by this .court of the question of the authority of the board of directors to-issue certificates of indebtedness for the construction of the levee in excess of the authorized bond issue. Learned counsel on both sides waive all other questions in the case, and ask that we decide that one. They have failed, however, to present the question in appropriate proceedings. This suit is no more nor less than one to require of appellant the specific performance of his executory contract to construct the levee. The remedy at law is complete and adequate, and a court of equity is without jurisdiction of the subject-matter. Equity will not decree specific performance of an executory contract to do work, for the obvious reason that there is no method by which its decree could be enforced The jurisdiction of equity will not be exercised to decree a specific performance, however inadequate may be the remedy for damages, where the contract is of such a nature that obedience to the decree could not be compelled by the ordinary processes of the court. An interesting and instructive discussion of this question may be found in the note to Standard Fashion Co. v. Siegel-Cooper Co., 157 N. Y. 60, 68 Am. St. Rep. 753-762. where the authorities are collated. This rule is applied to contracts for construction of buildings, etc., as well as to contracts for personal'services. See also 6 Pom. Eq. Jur. § § 759, 760, 761; Tex. etc., Ry. Co. v. Marshall, 136 U. S. 393. Exceptional cases may be found where courts of equity will afford equivalent relief by enjoining the doing of any act inconsistent with performance of the contract, thus in a negative way enforcing specific performance. This exception is found, however, in cases dealing with contracts of a special, unique or extraordinary nature, such as that of an actor or singer, which bear no analogy to a contract for constructing a levee. There is nothing either extraordinary or unique about that sort of work, which does not involve personal service. The complaint in this case states no cause of action, and a decision of the question as to the power of the board of directors to issue certificates of indebtedness would be mere dictum. Reversed and dismissed.